DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the reference characters located in the dark zone are difficult to decipher in Figs. 1A and 2D; and two refs. “300” appear in Fig. 3 (note that para 0063 of the specification designates “a mobile device 300”).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: on pg. 11, ln 18, “build” should be replaced with “built”; reference character “304” has been used to designate both the variable duty cycle and the transmitter; on pg. 13, ln 7, “comprising” should be replaced with “compromising”; on pg. 21, ln 30, “Algorightms” should be replaced with “Algorithms”; reference character “132” has been used to designate the exit rack, input/output interface, and I/O rack; and reference character “416” has been used to designate the bus, coupling medium, and application processor.  
Appropriate correction is required.
Claim Objections
Claims 5, 18-22 and 24 are objected to because of the following informalities:  in claim 5, “at least one service” should be inserted before station in line 1; in claim 18, a period should be inserted at the end of the claim; in claim 19, “or” should be inserted before “a reflectivity” in the last line; in claim 20, “the one or more sensors” in line 2 should be replaced with “at least one sensor” for consistency; in claim 21 “at least one” should be inserted before “service station” in line 2; in claim 22, “at least one” should be inserted before the first occurrence of “service” in line 6; in claim 24, “or” should be inserted after the last comma in line 7.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6-10, 12-18, 20 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the transition section" in line 2.  There is insufficient antecedent basis for this limitation in the claim. In addition, the limitation “wherein the transition section prevents all effective light from passing therethrough that would otherwise disturb a growing cycle of a given type of the one or more plants” (emphasis added) is unclear as to whether “all” effective light is prevented from passing through or only effective light that would otherwise disturb a growing cycle of a given type of the one or more plants. It is further unclear what level of effective light constitutes that which would “otherwise disturb a growing cycle of a given type of the one or more plants”. Therefore, the claim is indefinite.
Claim 6 recites the limitation "the illuminated zone" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitations "the illuminated zone" and “the dark zone” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 8 recites the limitation "the dark zone" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitations "the transition section" in line 2, “the illuminated zone” in lines 2-4 and “the dark zone” in lines 3-4.  There is insufficient antecedent basis for these limitations in the claim. In addition, it is unclear whether “plant containers” in 
Claim 10 recites the limitation "the plant containers” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitations "the duration of time" and “the complete cycle” in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 13 recites the limitation "the complete cycle” in line 2.  There is insufficient antecedent basis for this limitation in the claim. Note that if the antecedent basis issue in claim 12 is overcome, then this rejection would be overcome as well.
In claim 15, “the continuous operation” in line 4 is unclear as to which continuous operation is being recited: that of the illuminated zone or of the dark zone?
In claim 16, it is unclear whether “a plurality of service stations” in line 2 further defines the at least one service station of claim 1 or recites separate, additional service stations.
Claim 17 recites the limitation "the duty cycle” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitations "the plants" and “the illuminated and the dark zones” in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 20 recites the limitations "the input" in line 2 and “the service stations” in line 4.  There is insufficient antecedent basis for these limitations in the claim.
Claim 25 recites the limitations "the service stations" in line 4 and “the sensors” in lines 5-6.  There is insufficient antecedent basis for these limitations in the claim.
Claim 14 is rejected as depending upon a rejected claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

the “means for transporting at least one container for housing one or more plants” comprises any means for transporting or moving plants in containers that is reasonably consistent in continuous or indexed rate of motion, can support the weight of the plants, and can deliver the plants with reasonable geographical accuracy, for example means for moving, or a mover, may include one or multiple combinations of i) a electromechanical solenoid plunger (electrical, pneumatic, or hydraulic) that pushes containers with plants for a given stretch ii) a mechanically driven conveyor with a motor/gear/chain drive; iii) a gravity powered conveyor with an angled conveyor and a lift section at the end of a length of conveyor to reset the height of the plant for the next gravity conveyor; iv) a waterway conveyor with a trough in which the plants float along from station to station; v) vertical and horizontal roller conveyor or racks; and vi) robots, each of which support one or a sub-batch of plants; and that moves to different service stations, thus being totally reconfigurable and routable for a given geographical location (para 0035); and equivalents thereof, and

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 10-13, 15-18, 21-23 and 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shelor (US 10112814).

For claim 2, Shelor discloses a transition section 140,145,150,145a,145b,150a,150b coupled to the mover (Fig. 1), wherein the transition section separates an illuminated zone 160 from a dark zone 155.
For claim 3, Shelor discloses the transition section prevents all effective light from passing therethrough that would otherwise disturb a growing cycle of a given type of the one or more plants (col 5, ln 54-59).
For claim 4, Shelor discloses wherein the at least one service station comprises at least one of: a watering service station 165, a photo service station, a measuring service station, a chemical application service system, a fertilizer service station 165, a pruning service station, a weighing service station, a gas analyzer service station, a gas 
For claim 5, Shelor discloses wherein the station is at least one of a static (Fig. 1) and a locally-moveable fixture; and the at least one container passes through the at least one service station to receive the at least one service provided therein (Fig. 1 shows refs. 130 passing through the regions of emitted water/nutrients and light from refs. 165,170,175,180,190).
For claim 6, Shelor discloses wherein: the mover runs a variable duty cycle for at least one of the one or more plants disposed in the illuminated zone (col 5, ln 1-24 and col 9, ln 1-col 10, ln 4 describe varying the speed of travel, positioning of trays, number of trays, and time to complete a cycle, resulting in plants in refs. 130 being exposed to lights 170,175,180,190 for varying lengths of time).
For claim 7, Shelor discloses wherein: the mover runs continuously for at least one of the one or more plants disposed in the illuminated zone 160 and in the dark zone 155 (col 5, ln 13-22).
For claim 10, Shelor discloses wherein: a continuous conveyor cycle is programmable to represent any duty cycle of time for exposing the plant containers to light and darkness for a desired growth pattern (col 4, ln 63-67, col 5, ln 1-24 and col 9, ln 1-col 10, ln 4; note this is an intended use limitation, and the duty cycle of time is capable of being changed to expose refs. 130 to light and darkness for a desired growth pattern by programming the PLC to drive the motor 110 in the desired manner).

For claim 12, Shelor discloses wherein: the duration of time for the complete cycle changes over a growth lifespan of a given plant (col 4, ln 63-67, col 5, ln 1-24 and col 9, ln 1-col 10, ln 4; note this is an intended use limitation, and the duration of time (T) for the complete cycle is capable of being changed depending upon the user’s desires, such as over a growth lifespan of a given plant).
For claim 13, Shelor discloses wherein: the complete cycle is a programmable length of time, greater than or less than a 24-hour day (col 4, ln 63-67; col 2, ln 36-39; col 3, ln 45-51; col 5, ln 7-12).
For claim 15, Shelor discloses wherein: an illuminated zone 160 is illuminated for a continuous operation (col 5, ln 13-22); a dark zone 155 is darkened for a continuous operation (col 5, ln 13-22); and the continuous operation is at least one of a nursery growth stage, a maturation growth stage, and a harvesting growth stage (note this is an intended use limitation, and col 5, ln 45-51 and col 7, ln 19-22 describe a growth cycle or phase of plant growth, which is capable of being any of a nursery, maturation, or harvesting growth stage).
For claim 16, Shelor discloses a plurality of service stations (refs. 165 (col 7, ln 23-25 describes one or more refs. 165) and/or 170,175,180,190) for delivering at least one service each (water and nutrients from refs. 165 or light from refs. 170,175,180,190); and wherein: each of the plurality of stations operates in parallel with 
For claim 17, Shelor discloses wherein: the duty cycle is one of a synchronous, asynchronous, cyclic (Fig. 1), continuous (col 5, ln 13-22), and intermittent duty cycle (col 5, ln 13-22).
For claim 18, Shelor discloses wherein: the plants move between the illuminated and the dark zones on a first-in-first-out (FIFO) basis (Fig. 1).
For claim 21, Shelor discloses wherein: the service station is programmable on a plant-by-plant basis (note this is an intended use limitation, and col 7, ln 5-22 describe refs. 170,175,180,190 being capable of being programmed for the individual plant type).
For claim 22, Shelor discloses a method of growing plants in an agricultural-growing system, the method comprising: transporting at least one container 130 for housing one or more plants along a mover 105,106,110,115,120,125 (Fig. 1; col 8, ln 5-10 describes plants in the containers 130); delivering at least one service (water and nutrients from refs. 165 or light from refs. 170,175,180,190) to each of the one or more plants in the at least one container via at least one service station (refs. 165 (col 7, ln 23-25 describes one or more refs. 165) and/or 170,175,180,190; Fig. 1) and wherein: the service delivered by the at least one service station is provided in at least one of i) a sequential manner to another container disposed on the mover  (Fig. 1 shows each of refs. 165,170,175,180,190 providing water/nutrients or light to moving refs. 130 in a sequential manner) and ii) a parallel manner with at least one other service station disposed on the mover (Fig. 1 shows refs. 165,170,175,180,190 providing water/nutrients or light to refs. 130 at the same time, thus, in a parallel manner).

For claim 26, Shelor discloses an agricultural plant-growing system comprising: means (mechanically driven conveyor 105,106,110,115,120,125) for transporting at least one container 130 for housing one or more plants (Fig. 1; col 8, ln 5-10 describes plants in the containers 130); means (watering/fertilizer service stations 165 (col 7, ln 23-25 describes one or more refs. 165) and/or lighting service stations, which qualifies as any other service required for growing, maintaining, blooming, fruiting, and harvesting the plants, 170,175,180,190) for delivering at least one service (water and nutrients from refs. 165 or light from refs. 170,175,180,190) to each of the one or more plants in the at least one container (Fig. 1); and wherein: the at least one service delivered by the at least one service station is provided in at least one of i) a sequential manner (Fig. 1 shows each of refs. 165,170,175,180,190 providing water/nutrients or light to moving refs. 130 in a sequential manner) to another container disposed on the mover and ii) a parallel manner with at least one other service station disposed on the mover (Fig. 1 shows refs. 165,170,175,180,190 providing water/nutrients or light to refs. 130 at the same time, thus, in a parallel manner).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelor (US 10112814) in view of Wiggins et al. (US 9545060).
For claim 8, Shelor is silent about wherein: the dark zone is a blackout zone with less than 5% phyto-detectable light.
Wiggins et al. teach a system wherein: the dark zone 22 is a blackout zone with less than 5% phyto-detectable light (col 3, ln 43-59 describes up to about 1% or about 0.1%, which is within the claimed range) in order to control flowering of the plants to effectively grow plants at a faster rate indoors than outdoors (col 1, ln 21-26). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dark zone of Shelor to be a blackout zone with less than 5% phyto-detectable light as taught by Wiggins et al. in order to control flowering of the plants to effectively grow plants at a faster rate indoors than outdoors. 
For claim 9, Shelor teaches wherein: the transition section is a door system 145a,145b,150a,150b (col 6, 34-49).

Wiggins et al. teach a system wherein: the transition section is a door system 10 that transports plant containers (col 3, ln 22-25 describes plant pots on racks 14,16) from the illuminated zone 20 to the dark zone 22 and that prevents more than 5% light passage from the illuminated zone to the dark zone (col 3, ln 43-59 describes up to about 1% or about 0.1%, which is within the claimed range) in order to control flowering of the plants to effectively grow plants at a faster rate indoors than outdoors (col 1, ln 21-26). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the transition section of Shelor to be a door system that transports plant containers from the illuminated zone to the dark zone and that prevents more than 5% light passage from the illuminated zone to the dark zone as taught by Wiggins et al. in order to control flowering of the plants to effectively grow plants at a faster rate indoors than outdoors. 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelor (US 10112814) in view of Polacsek. (US 4244145).
For claim 14, Shelor teaches wherein the mover is programmable to represent different light and dark duty cycles (col 4, ln 63-67, col 5, ln 1-24 and col 9, ln 1-col 10, ln 4; note this is an intended use limitation, and the conveyor is capable of being programmed via the PLC to drive the motor 110 to expose refs. 130 to light and darkness in the desired manner and duty cycle).

Polacsek teaches a system wherein the different light and dark duty cycles are for different seasons of a year (col 3, ln 64-col 4, ln 2) in order to provide a system in which the plant is grown in an environment which simulates the environment in which the plant naturally grows (col 3, ln 64-col 4, ln 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the different light and dark duty cycles of Shelor to be for different seasons of a year as taught by Polacsek in order to provide a system in which the plant is grown in an environment which simulates the environment in which the plant naturally grows. 
Claims 19-20 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelor (US 10112814) in view of Leyns et al. (US 2014/0173769).
For claim 19, Shelor is silent about at least one sensor coupled to the at least one service station; and wherein: the at least one sensor senses at least one of a unique identifier of the one or more plants, a visual condition of the one or more plants, a weight of the one or more plants, an elasticity of the one or more plants, a health condition of the one or more plants, a chemical effusion of the one or more plants, a reflectivity of the one or more plants.
Leyns et al. teach a system comprising at least one sensor 132,134,136,138,140,148 coupled to the at least one service station (via ref. 126 in Fig. 1; paras 0068, 0072, 0178 describe refs. 148,136,138,140,148 being positioned in watering station 142); and wherein: the at least one sensor senses at least one of a unique identifier of the one or more plants (RFID or barcode in paras 0177-0178), a 
For claim 20, Shelor as modified by Leyns et al. teach (references to Leyns et al.) a database memory 156 to receive the input from the one or more sensors from at least one of the one or more plants (paras 0066, 0074, 0077-0079, 0183-0184, 0187 and 0190); and a processor 126,128 to instruct the at least one of the service stations to deliver a plant-specific service depending upon data from the sensors (paras 0054-0055, 0061, 0096, 0177-0178, 0185, 0187 and 0194).

Leyns et al. teach a method comprising sensing data related to the at least one of the one or more plants via at least one sensor 132,134,136,138,140,148 coupled to the at least one service station (via ref. 126 in Fig. 1; paras 0068, 0072, 0178 describe refs. 148,136,138,140,148 being positioned in watering station 142); and wherein: the at least one sensor senses at least one of a unique identifier of the one or more plants (RFID or barcode in paras 0177-0178), a visual condition of the one or more plants (para 0174 describes optical imaging systems and cameras; paras 0069 and 0071), a weight of the one or more plants, an elasticity of the one or more plants, a health of the one or more plants, a chemical effusion of the one or more plants, a reflectivity of the one or more plants in order to readily identify the plant container and/or plant presently located in the service station 142 (paras 0061 and 0177-0178) and to automatically control the humidity in each plant container by actuation of the watering station (paras 0054-0055). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shelor to include sensing data related to the at least one of the one or more plants via at least one sensor coupled to the at least one service station; and wherein: the at least one sensor senses at least one of a unique identifier of the one or more plants, a visual condition of the one 
For claim 25, Shelor as modified by Leyns et al. teach (references to Leyns et al.) recording data from the at least one sensor based on the unique identifier of each of the one or more plants into a database memory 156 (paras 0066, 0074, 0077-0079, 0183-0184, 0187 and 0190); and instructing at least one of the service stations to deliver a plant-specific service for each of the one or more plants depending upon data received from the sensors and depending upon the unique identifier of each of the one or more plants (paras 0054-0055, 0061, 0096, 0177-0178, 0185, 0187 and 0194).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ware (US 3529379) teaches a mover, light and dark zones, and a shutter in the transition section.
	Davis (US 3824736) teaches a mover and light and dark zones.
	Mawendra (US 10094116) teaches a mover and sequential application of a resource.
	Nakayama et al. (US 5323567) teaches embodiments with a mover, sensors, and service station.
	Wu (CN 105830813) teaches sensors coupled to the service station.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929.  The examiner can normally be reached on Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643